1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES C. McCURDY,                              )   Case No.: 1:17-cv-01356-LJO-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER ADOPTING FINDINGS AND
13          v.                                      )   RECOMMENDATIONS, AND DENYING
                                                        DEFENDANTS’ MOTION FOR SUMMARY
14                                                  )   JUDGMENT
     S. KERNAN, et al.,
                                                    )
15                  Defendants.                     )   [ECF Nos. 35, 48]
                                                    )
16                                                  )

17          Plaintiff James C. McCurdy is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           On June 19, 2019, the Magistrate Judge issued Findings and Recommendations

20   recommending that Defendants’ motions for summary judgment be denied. The Findings and

21   Recommendations were served on the parties and contained notice that objections were due within

22   thirty (30) days. No objections have been filed and the time to do so has expired.

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

24   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and

25   Recommendations to be supported by the record and by proper analysis.

26   ///
27   ///

28   ///

                                                        1
1         Based on the foregoing, it is HEREBY ORDERED that:

2         1.    The Findings and Recommendations issued on June 19, 2019, are adopted in full;

3         2.    Defendants’ motion for summary judgment is denied; and

4         3.    The matter is referred back to the Magistrate Judge for further proceedings.

5
6    IT IS SO ORDERED.

7      Dated:   August 8, 2019                          /s/ Lawrence J. O’Neill _____
8                                             UNITED STATES CHIEF DISTRICT JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
